DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed May 17, 2022. Claims 52-71 have are pending. Claims 1-51 have been canceled. Claim 52 has been amended.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 52-54, 56-58, 60-62, 64 & 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 2007/0135681) (“Chin” hereinafter) in view of Wang (US 4,702,260).
In regards to claim 52, Chin discloses a needle assembly, comprising: 
a needle 35 comprising: 
a body portion extending from a distal end 30 of the needle 35 to a proximal end of the needle 35 (see at least fig. 1); 
an inner surface of the needle 35 forming a channel 22 extending through at least a portion of the body portion to an opening 25 in the distal end 30, wherein the channel 22 and the opening 25 are configured to acquire a tissue biopsy (see at least fig. 1); and 
an elongate shaft 15 including a flexible proximal portion and a distal interaction portion, the elongate shaft 15 coupled to the proximal end of the needle 35 (see at least fig. 1 and par 0014-0016); and 

    PNG
    media_image1.png
    192
    531
    media_image1.png
    Greyscale

a sheath 10 including an interior channel (see at least fig. 1; par 0014-0016), 
wherein: 
in a first configuration, the distal end 30 of the needle 35 is positioned within the interior channel (see at least fig. 1 and par 0014-0016), and 
in a second configuration, the distal end 30 of the needle 35 is extended beyond a distal end 30 of the sheath 10 (see at least fig. 6 and par 0014-0016), 
wherein the elongate shaft 15 comprises a polymer tube (see at least par 0014), 
wherein at least the distal interaction portion of the elongate shaft 15 extends around at least a portion of a surface feature portion 20 of the needle 35 (see at least fig. 1), the surface feature portion 20 located proximal of the distal end 30 of the needle 35 (see at least fig. 1 and par 0018-0020), and 
wherein the flexible proximal portion of the elongate shaft 15 extends proximal to the surface feature portion 20, and wherein the surface feature portion 20 of the needle 35 comprises a plurality of surface features 20 formed on a surface of the needle 35, and wherein at least the distal interaction portion of the elongate shaft 15 extends around at least some of the plurality of surface features 20 (see at least fig. 1 and par 0018-0020).  
Chin discloses an assembly, as described above, that fails to explicitly teach an assembly wherein the distal interaction portion of the elongate shaft that extends around the plurality of surface features has an unsmooth interior surface that conforms to shapes of the plurality of surface features.
However, Wang teaches that it is known to provide an assembly wherein the distal interaction portion of the elongate shaft 12 that extends around the plurality of 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (interaction portion)]
    PNG
    media_image2.png
    323
    246
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    409
    124
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (interaction portion)]
    PNG
    media_image4.png
    430
    118
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    457
    117
    media_image5.png
    Greyscale

surface features has an unsmooth interior surface that conforms to shapes of the plurality of surface features of the needle 14 (see at least abstract and figs. 2-5 and col. 4, lines 3-43).
	It is noted that the phrase “that is molded via thermal flow” is being treated like a product-by-process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection is proper and the burden is shifted to Applicant to show an unobvious structural difference. See MPEP § 2113.
	Therefore, since Chin discloses an assembly wherein the needle 35 is attached to the elongate shaft (inner sheath) 15 by mechanically crimping a proximal end of the needle 35 to a distal end of the elongate shaft (inner sheath) 15 (see at least par 0014), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the assembly of Chin wherein the distal interaction portion of the elongate shaft that extends around the plurality of surface features has an unsmooth interior surface that conforms to shapes of the plurality of surface features as taught by Wang since such a modification would amount to a simple substitution of one known element (i.e. as taught by Chin) for another (i.e. as taught by Wang) to obtain predictable results such as attaching the needle to the elongate shaft (see at least figs. 2-5 of Wang)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
	Moreover, should the structure implied by the step of molding the distal interaction portion of the elongate shaft to the surface feature of the needle not be the same as the claimed structure, the Office notes that Chin as modified by Wang discloses an assembly, as described above, that fails to explicitly teach an assembly with the distal interaction portion of the elongate shaft that extends around the plurality of surface features has an unsmooth interior surface that is molded via thermal flow to conform to shapes of the plurality of surface features. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the assembly of Chin as modified by Wang with the distal interaction portion of the elongate shaft that extends around the plurality of surface features has an unsmooth interior surface as taught by Wang, that is molded via thermal flow as claimed, to conform to shapes of the plurality of surface features as taught by Wang in order to interlock the shaft portion onto the needle and thereby prevent slip-off thereof using a well-known technique.
In regards to claim 53, Chin discloses the assembly of claim 52, wherein the needle 35 further comprises a sharpened tip at the distal end 30 of the needle 35 (see at least figs. 1, 3a-b, 4a-b & 5a-b).  
In regards to claim 54, Chin discloses the assembly of claim 53, wherein the sharpened tip is shaped in a curve, and wherein a distal point of the sharpened tip is aligned along a centerline of the needle 35 (see at least figs. 1, 4a & 5a).  
In regards to claim 56, Chin discloses the assembly of claim 52, wherein a length of the needle 35 is between 1 centimeter and 6 centimeters (i.e., 1.5 cm) (see par 0017).  
In regards to claim 57, Chin discloses the assembly of claim 52, wherein the plurality of surface features comprises a plurality of laser cut slits 20, wherein each laser cut slit 20 extends through a wall of the needle 35 (see at least figs. 1-2 and par 0026).  
In regards to claim 58, Chin discloses the assembly of claim 57, wherein the needle 35 further comprises a sharpened tip at the distal end 30 of the needle 35 (see at least figs. 1, 3a-b, 4a-b & 5a-b).  
 	In regards to claim 60, Chin discloses the assembly of claim 52, wherein the channel 22 and the opening 25 are configured to acquire a tissue biopsy when the assembly is in the second configuration (see at least figs. 1 & 6).  
In regards to claim 61, Chin discloses the assembly of claim 52, wherein the needle 35 is coupled to a handle 185 movable between a first handle configuration and a second handle configuration (see at least fig. 6 and par 0035).  
In regards to claim 62, Chin discloses the assembly of claim 61, wherein when the handle 185 is in the first handle configuration, the needle assembly is in the first configuration, and when the handle 185 is in the second handle configuration, the needle assembly is in the second configuration (see at least fig. 6 and par 0035).  
In regards to claim 64, Chin discloses the assembly of claim 52, wherein the sheath 10 is comprised of a polymer (see at least par 0014).  
In regards to claim 66, Chin discloses the assembly of claim 52, wherein the plurality of surface features are arranged in a spiral pattern (see at least figs. 1-2).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 55 & 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (‘681) in view of Wang (‘260) further in view of Clancy et al. (US 2013/0006144) (“Clancy” hereinafter).
In regards to claim 55, Chin as modified by Wang discloses an assembly of claim 52, as described above, that fails to explicitly teach an assembly wherein a length of the needle is approximately 5 centimeters. However, Clancy et al. teach that it is known to provide an assembly wherein a length of the needle 124 is approximately 5 centimeters (see at least figs. 2 & 4; par 0023). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the assembly of Chin as modified by Wang wherein a length of the needle is approximately 5 centimeters as taught by Clancy et al. since such a modification would amount to applying a known technique (i.e. as taught by Clancy et al.) to a known device (i.e. as taught by Chin) ready for improvement to achieve a predictable result such as providing distal needle portion that is much shorter than the proximal needle portion so as to occupy a portion of the endoscope that needs to flex more during a procedure than may be permitted by the needle cannula--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 59, Chin as modified by Wang discloses an assembly of claim 57, as described above, that fails to explicitly teach an assembly wherein a length of the needle is approximately 5 centimeters. However, Clancy et al. teach that it is known to provide an assembly wherein a length of the needle 124 is approximately 5 centimeters (see at least figs. 2 & 4; par 0023). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the assembly of Chin as modified by Wang wherein a length of the needle is approximately 5 centimeters as taught by Clancy et al. since such a modification would amount to applying a known technique (i.e. as taught by Clancy et al.) to a known device (i.e. as taught by Chin) ready for improvement to achieve a predictable result such as providing distal needle portion that is much shorter than the proximal needle portion so as to occupy a portion of the endoscope that needs to flex more during a procedure than may be permitted by the needle cannula--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 63 & 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (‘681) in view of Wang (‘260) further in view of Clancy (US 2015/0342580).
In regards to claim 63, Chin as modified by Wang discloses an assembly, as described above, that fails to explicitly teach an assembly wherein a portion of the needle includes a radiopaque material. However, Clancy teaches that it is known to provide an assembly wherein a portion of the needle (200, 300, 600, 700) includes a radiopaque material (i.e., stainless steel) (see par 0031-0032). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the assembly of Chin as modified by Wang wherein a portion of the needle includes a radiopaque material as taught by Clancy since such a modification would amount to a simple substitution of one known element (i.e. as taught by Chin) for another (i.e. as taught by Clancy) to obtain predictable results such as providing a needle made from biocompatible material--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 67, Chin as modified by Wang discloses an assembly, as described above, that fails to explicitly teach an assembly further comprising a stylet formed of an elastic material, the stylet sized to extend through the channel of the needle. However, Clancy teaches that it is known to provide an assembly further comprising a stylet (230, 330, 630, 730) formed of an elastic material (i.e., NiTi), the stylet (230, 330, 630, 730) sized to extend through the channel (208, 308) of the needle (200, 300, 600, 700) (see at par 0021, 0023, 0029 & 0031-0032). Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was made to provide the assembly of Chin as modified by Wang further comprising a stylet formed of an elastic material, the stylet sized to extend through the channel of the needle as taught by Clancy since such a modification would amount to applying a known technique (i.e. as taught by Clancy) to a known device (i.e. as taught by Chin) ready for improvement to achieve a predictable result such as providing enhanced support for the cannula (see at least par 0029 of Clancy)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (‘681) in view of Wang (‘260), Clancy (‘580) further in view of Batten et al. (US 2012/0221007) (“Batten” hereinafter).
Chin as modified by Wang and Clancy discloses an assembly of claim 67, as described above, that fails to explicitly teach an assembly wherein when the stylet extends through the channel and through the surface feature portion, the stylet is configured to straighten the surface feature portion.
	However, Batten teaches that it is known to provide an assembly wherein when the stylet 2920 extends through the channel and through the surface feature portion 2914, the stylet 2920 is configured to straighten the surface feature portion 2914 (see at least figs. 29A-C and par 0013, 0211 & 0226). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the assembly of Chin as modified by Wang and Clancy wherein when the stylet extends through the channel and through the surface feature portion, the stylet is configured to straighten the surface feature portion as taught by Batten since such a modification would amount to applying a known technique (i.e. as taught by Batten) to a known device (i.e. as taught by Chin) ready for improvement to achieve a predictable result such as enhancing responsiveness and maneuverability and therefore facilitate the maneuvering of the cannula within the body and facilitate safe removal of thereof from the patient--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (‘681) in view of Wang (‘260) further in view of Leahy et al. (US 2014/0257136).
In regards to claim 65, Chin as modified by Wang discloses an assembly of claim 52, as described above, that fails to explicitly teach an assembly wherein the sheath includes a radiopaque material at a distal portion of the sheath. 
However, Leahy et al. teach that it is known to provide an assembly wherein the sheath 170 includes a radiopaque material 174 at a distal portion of the sheath 170 (see at least fig. 3 and par 0006 & 0021). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the assembly of Chin as modified by Wang wherein the sheath is comprised of a polymer as taught by Leahy et al. since Chin teaches that sheath may be fabricated as taught by Leahy et al. (see par 0035 of Chin) using biocompatible materials.
Claims 65 & 69-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (‘681) in view of Wang (‘260) further in view of Wang (US 2005/0090763).
In regards to claim 65, Chin as modified by Wang ‘260 discloses an assembly of claim 52, as described above, that fails to explicitly teach an assembly wherein the sheath includes a radiopaque material at a distal portion of the sheath. However, Wang teaches that it is known to provide an assembly wherein the sheath 12 includes a radiopaque material (i.e., stainless steel) at a distal portion 14 of the sheath 12 (see at least figs. 1-8 and par 0027, 0038, 0046 & 0053). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the assembly of Chin as modified by Wang ‘260 wherein the sheath includes a radiopaque material at a distal portion of the sheath as taught by Wang since such a modification would amount to applying a known technique (i.e. as taught by Wang) to a known device (i.e. as taught by Chin) ready for improvement to achieve a predictable result such as effecting secure union between the needle assembly and the sheath so as to thereby prevent deleterious separation thereof by providing sheath tip made from a hard metal (see par 0053 of Wang)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 69, Chin as modified by Wang ‘260 discloses an assembly of claim 52, as described above, that fails to explicitly teach an assembly wherein the sheath further comprises a rigid guard member positioned at the distal end of the sheath, the rigid guard member surrounding a channel of the sheath. However, Wang teaches that it is known to provide an assembly wherein the sheath 12 further comprises a rigid guard member 14 positioned at the distal end of the sheath 12, the rigid guard member 14 surrounding a channel of the sheath 12 (see at least figs. 1-8 and par 0027, 0038, 0046 & 0053). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the assembly of Chin as modified by Wang ‘260 wherein the sheath further comprises a rigid guard member positioned at the distal end of the sheath, the rigid guard member surrounding a channel of the sheath as taught by Wang since such a modification would amount to applying a known technique (i.e. as taught by Wang) to a known device (i.e. as taught by Chin) ready for improvement to achieve a predictable result such as effecting secure union between the needle assembly and the sheath so as to thereby prevent deleterious separation thereof by providing sheath tip made from a hard metal (see par 0053 of Wang)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 70, Chin as modified by Wang ‘260 discloses an assembly of claim 69, as described above, that fails to explicitly teach an assembly wherein at least a portion of the rigid guard member is radiopaque. However, Wang teaches that it is known to provide an assembly wherein at least a portion of the rigid guard member 14 is radiopaque (i.e., stainless steel) (see at least figs. 1-8 and par 0027, 0038, 0046 & 0053). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the assembly of Chin as modified by Wang ‘260 wherein at least a portion of the rigid guard member is radiopaque as taught by Wang since such a modification would amount to applying a known technique (i.e. as taught by Wang) to a known device (i.e. as taught by Chin) ready for improvement to achieve a predictable result such as effecting secure union between the needle assembly and the sheath so as to thereby prevent deleterious separation thereof by providing sheath tip made from a hard metal (see par 0053 of Wang)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (‘681) in view of Wang (‘260) further in view of Smith (US 8,678,998).
Chin as modified by Wang discloses an assembly of claim 52, as described above, that fails to explicitly teach an assembly wherein the elongate shaft includes a plurality of surface discontinuities extending along at least a portion of an outer surface of the elongate shaft.
However, Smith teaches that it is known to provide an assembly wherein the elongate shaft 10 includes a plurality of surface discontinuities 30 extending along at least a portion of an outer surface of the elongate shaft 10 (see at least figs. 1, 1a & 2a, col. 4, lines 9-15 & 27-67 and col. 6, lines 15-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the assembly of Chin as modified by Wang wherein the elongate shaft includes a plurality of surface discontinuities extending along at least a portion of an outer surface of the elongate shaft as taught by Smith since such a modification would amount to applying a known technique (i.e. as taught by Smith) to a known device (i.e. as taught by Chin) ready for improvement to achieve a predictable result such as substantially reducing motion backlash when moving the needle within the lumen of the sheath--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive. Applicant contends that the prior art fails to explicitly “disclose or suggest at least that ‘the distal interaction portion of the elongate shaft that extends around the plurality of surface features has an unsmooth interior surface that is molded via thermal flow to conform to shapes of the plurality of surface features,’ as recited by amended claim 52.” The Office respectfully traverses. First, the Office notes that the claimed limitations “that is molded via thermal flow” is being treated like a product-by-process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Contrary to the Applicant’s assertion, the Office fails to find disclosures in Wang that the interaction portion shown in figs. 2-5 thereof is a mere result of threading the needle 14 to the elongate shaft 12 as alleged by Applicant. Instead, Wang clearly teaches an assembly wherein the distal interaction portion of the elongate shaft 12 that extends around the plurality of surface features has an unsmooth interior surface that conforms to shapes of the plurality of surface features of the needle 14 as shown at least at figs. 2-5 thereof, which Applicant does not dispute would be the same as the claimed structure implied by the step of molding via thermal flow. In other words, Applicant’s mere contention is that the prior art structure was not made by molding via thermal flow as claimed, which is different from an assertion that the implied structure is not taught by the prior art. 
Alternatively, the Office notes that the claimed product-by-process product resulting when the distal interaction portion of the elongate shaft that extends around the plurality of surface features has an unsmooth interior surface “is molded via thermal flow” to conform to shapes of the plurality of surface features of the needle would have been obvious in light of the teachings of Chin and/or Wang so as to interlock the shaft portion onto the needle and thereby prevent slip-off thereof using a well-known technique.
	In view of the foregoing, the rejections over at least Chin and Wang are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/Primary Examiner, Art Unit 3791